DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is a continuation of 15/260,957, which is a reissue of US Pat 8,831,019, issued 9/9/2014 from US Pat App Ser No 13/896,888, filed 5/17/2013. 
This action is responsive to: the application filed 4/10/2020, and the Decision mailed 4/15/2022 responsive to Patent Owner’s Petition filed 11/12/2021.
Claims 1-20 are currently pending in the application, and stand rejected below.
This Action is Final.

Bauman Type Continuation or Divisional
The instant application was identified, on filing, as a continuation of Application No. 15/260,957, which was an application for reissue of Patent No. 8,831,019. See the Application Data Sheet (ADS) filed on 4/10/2020 as part of the original filing of the instant application. Also see 37 CFR §1.76. 
The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.175. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.
The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS identifies the instant application as a continuation of reissue Application No. 15/260,957, which was an application for reissue of Patent No. 8,831,019, and the first paragraph of the specification filed as part of the original application papers do not even identify the instant application as a continuation of any other application, much less a reissue. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on 4/21/2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.
As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent, which is the case here as the parent reissue was filed two years after the grant of the 8,831,019 patent.
	Thus for the purposes of this application the effective filing date of the claims will be considered at earliest to be 9/9/2016, the filing date of the 15/260,957 reissue. 
 Since the parent reissue application was filed more than one year after the grant date of Patent No. 8,831,019, such patent qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application.
Please see the Petition Decision of 4/15/2022 with regards to Patent Owner’s Petition of 11/12/2021, attempting to have the instant application prosecuted as a reissue continuation rather than as a Bauman application. The Decision notes as above a lack of indicia filed concurrent with the application that would provision it as a reissue application. Decision at 2. Note further that the papers filed with the Petition aiming to change the status of the instant application to a reissue were not filed in the proper reissue format, but rather again in the manner of a regular non-provisional application, similar to the original filing. See, inter alia, the newly-filed specification, claims, and abstract of 11/12/2021, all of which are not filed in accordance with 37 CFR 1.173 in accordance with elements a) - c) and e) listed on p.3 supra.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
1) steps of obtaining latency measurements, generating a graph, and creating a model in claims 1, 14, and 20
2) hardware processors in claims 14 and 20
…must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Application Data Sheet
The Application Data Sheet filed 11/12/2021 is objected to under 37 CFR 1.76(c).  As noted above, the Decision of 4/15/2022 found that the instant application is not entitled to prosecution as a reissue application, but rather as a Bauman-type continuation. Thus the ADS filed with the Petition, changing the status of the instant application to a reissue, is objected to and must be corrected back to that of a Bauman-type non-provisional application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by US Pat. 8,831,019 to Cowie2.
As to claim 1, Cowie discloses:
A method comprising:
obtaining a plurality of round-trip latency measurements between each of a plurality of router interfaces in the computer network and each of a plurality of collectors; 
Cowie teaches a method comprising obtaining round trip latency measurements between router interfaces and collectors. Cowie at col. 17 ll. 46-52.
generating a graph based on the round-trip latency measurements, the graph having a plurality of nodes and a plurality of edges, each node in the plurality of nodes representing a corresponding router interface in the plurality of router interfaces and each edge in the plurality of edges representing a corresponding path between a pair of router interfaces in the plurality of router interfaces; 
Cowie teaches generating a graph based on the measurements, having nodes representing corresponding router interfaces and edges corresponding to paths between a pair of interfaces. Cowie at col. 8 l. 59-col. 9 l. 4.
creating a model of latency across each edge in the plurality of edges; and predicting performance of a path between the first endpoint and the second endpoint based on the model of latency,
Cowie teaches creating a model of latency across each edge and predicting performance of a path between the first and second endpoint based thereon. Cowie at col. 17 l. 54-col. 18 l. 44.
wherein the method is performed by at least one device including a hardware processor.
Cowie teaches such is performed by a processor. Cowie at col. 20 ll. 39-54.

Further as to claim 2, Cowie discloses:
… wherein obtaining the plurality of round-trip latency measurements comprises measuring a round-trip latency between a first collector in the plurality of collectors and a first router interface in the plurality of router interfaces, the first router interface disposed along a path between the first endpoint and the second endpoint,
Cowie teaches measuring latency wherein a first router interface is disposed along such a path. Cowie at col. 17 ll. 46-52.
Further as to claim 3, Cowie discloses:
…wherein obtaining the plurality of round-trip latency measurements comprises measuring timing to each router-level hop between the first endpoint and a collector in the plurality of collectors.
Cowie teaches measuring timing to each router level hop. Cowie at col. 17 ll. 46-52.
Further as to claim 4, Cowie discloses:
…wherein creating the model of latency comprises: accounting for delay associated with each edge in the plurality of edges; and accounting for delay associated with each node in the plurality of nodes.
Cowie teaches accounting for delay as claimed. Cowie at col. 17 l. 46-col. 18 l. 20.
Further as to claim 5, Cowie discloses:
…wherein accounting for the delay associated with each edge in the plurality of edges comprises assigning a fixed propagation delay to each edge in the plurality of edges.
Cowie teaches accounting for delay as claimed. Cowie at col. 17 l. 46-col. 18 l. 20.
Further as to claim 6, Cowie discloses:
…wherein accounting for the delay associated with each node in the plurality of nodes comprises assigning a variable queuing delay to each node in the plurality of nodes.
Cowie teaches accounting for delay with a variable queueing delay. Cowie at col. 18 ll. 9-20.
Further as to claim 7, Cowie discloses:
…further comprising: varying the variable queuing delay as a function of time.
Cowie teaches varying the variable queueing delay as a function of time. Cowie at col. 18 ll. 9-20.
Further as to claim 8, Cowie discloses:
…wherein creating the model of latency comprises performing a convolution of successive individual latency distributions along a path between two nodes in the plurality of nodes.
Cowie teaches performing a convolution of successive individual distributions along a path. Cowie at col. 18 ll. 52-63.
Further as to claim 9, Cowie discloses:
…wherein creating the model of latency comprises weighting different paths at a branching point in the graph.
Cowie teaches weighting paths at a branching point in the graph. Cowie at col. 18 ll. 52-63.
Further as to claim 10, Cowie discloses:
…wherein creating the model of latency comprises adding incoming latency distributions at a merging point in the graph.
Cowie teaches adding incoming latency distributions at a merge point in the graph. Cowie at col. 18 ll. 52-63.


Further as to claim 11, Cowie discloses:
further comprising:
adjusting the model of latency based on a measurement of actual latency along a path in the computer network.
Cowie teaches adjusting the model based on measurements of latency along a path. Cowie at col. 18 l. 64-col. 19 l. 4.
Further as to claim 12, Cowie discloses:
further comprising:
estimating a geographic proximity of two router interfaces in the plurality of router interfaces based on the performance of the path between the first endpoint and the second endpoint.
Cowie teaches estimating a geographic proximity of interfaces based on path performance. Cowie at col. 19 ll. 36-40.
Further as to claim 13, Cowie discloses:
further comprising: 
predicting a fitness of the path between the first endpoint and the second endpoint for at least one of asynchronous file transfer, email, voice applications, video applications, or real-time applications based on the performance of the path between the first endpoint and the second endpoint.
Cowie teaches predicting a fitness of a path for asynchronous file transfer, email, voice and video applications, or real-time applications. Cowie at col. 18 ll. 48-55.


As to claim 14, Cowie discloses:
One or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
Cowie teaches a processor performing a method via non-transitory CRM. Cowie at col. 20 l. 39-col. 21 l. 10.
obtaining a plurality of round-trip latency measurements between each of a plurality of router interfaces in the computer network and each of a plurality of collectors; 
Cowie teaches a method comprising obtaining round trip latency measurements between router interfaces and collectors. Cowie at col. 17 ll. 46-52.
generating a graph based on the round-trip latency measurements, the graph having a plurality of nodes and a plurality of edges, each node in the plurality of nodes representing a corresponding router interface in the plurality of router interfaces and each edge in the plurality of edges representing a corresponding path between a pair of router interfaces in the plurality of router interfaces; 
Cowie teaches generating a graph based on the measurements, having nodes representing corresponding router interfaces and edges corresponding to paths between a pair of interfaces. Cowie at col. 8 l. 59-col. 9 l. 4.
creating a model of latency across each edge in the plurality of edges; and predicting performance of a path between the first endpoint and the second endpoint based on the model of latency.
Cowie teaches creating a model of latency across each edge and predicting performance of a path between the first and second endpoint based thereon. Cowie at col. 17 l. 54-col. 18 l. 44.


Further as to claim 15, Cowie discloses:
…wherein obtaining the plurality of round-trip latency measurements comprises measuring a round-trip latency between a first collector in the plurality of collectors and a first router interface in the plurality of router interfaces, the first router interface disposed along a path between the first endpoint and the second endpoint.
Cowie teaches measuring latency wherein a first router interface is disposed along such a path. Cowie at col. 17 ll. 46-52.
Further as to claim 16, Cowie discloses:
…wherein obtaining the plurality of round-trip latency measurements comprises measuring timing to each router-level hop between the first endpoint and a collector in the plurality of collectors.
Cowie teaches measuring timing to each router level hop. Cowie at col. 17 ll. 46-52.
Further as to claim 17, Cowie discloses:
…wherein creating the model of latency comprises: accounting for delay associated with each edge in the plurality of edges; and accounting for delay associated with each node in the plurality of nodes.
Cowie teaches accounting for delay as claimed. Cowie at col. 17 l. 46-col. 18 l. 20.
Further as to claim 18, Cowie discloses:
…wherein creating the model of latency comprises performing a convolution of successive individual latency distributions along a path between two nodes in the plurality of nodes.
Cowie teaches performing a convolution of successive individual distributions along a path. Cowie at col. 18 ll. 52-63.


Further as to claim 19, Cowie discloses:
…wherein the operations further comprises adjusting the model of latency based on a measurement of actual latency along a path in the computer network.
Cowie teaches adjusting the model based on measurements of latency along a path. Cowie at col. 18 l. 64-col. 19 l. 4.

As to claim 20, Cowie discloses:
A system comprising:
at least one device including a hardware processor;
Cowie teaches a processor-based device. Cowie at col. 20 l. 39-col. 21 l. 10.
the system being configured to perform operations comprising:
obtaining a plurality of round-trip latency measurements between each of a plurality of router interfaces in the computer network and each of a plurality of collectors; 
Cowie teaches a method comprising obtaining round trip latency measurements between router interfaces and collectors. Cowie at col. 17 ll. 46-52.
generating a graph based on the round-trip latency measurements, the graph having a plurality of nodes and a plurality of edges, each node in the plurality of nodes representing a corresponding router interface in the plurality of router interfaces and each edge in the plurality of edges representing a corresponding path between a pair of router interfaces in the plurality of router interfaces; 
Cowie teaches generating a graph based on the measurements, having nodes representing corresponding router interfaces and edges corresponding to paths between a pair of interfaces. Cowie at col. 8 l. 59-col. 9 l. 4.
creating a model of latency across each edge in the plurality of edges; and predicting performance of a path between the first endpoint and the second endpoint based on the model of latency.
Cowie teaches creating a model of latency across each edge and predicting performance of a path between the first and second endpoint based thereon. Cowie at col. 17 l. 54-col. 18 l. 44.

Response to Arguments
Patent Owner provides arguments in pp. 7-8 of his 11/12/2021 Response. These arguments are found not persuasive as they are based on the instant application being a reissue application, whereas, as noted above, the instant application is being treated as a Bauman-type non-provisional application. Therefore the underlying patent 8,831,019 to Cowie is a prior art reference against the claims as noted above.
As to the Drawings, the Examiner does not find Patent Owner’s arguments persuasive, noting again that the processing element claimed itself must be shown in the Drawings, rather than merely the act of processing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992

Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.
        2 It is noted that Cowie comprises the same disclosure as the instant application, thus assuming that the claims meet the written description requirement under 35 USC 112(a), Cowie de facto discloses each and every limitation in the claims.